United States Court of Appeals,

                                Fifth Circuit.

                                 No. 95-30312

                              Summary Calendar.

                     Mary DOLLIS, Plaintiff-Appellant,

                                        v.

  Robert E. RUBIN, Secretary of the Department of the Treasury,
Defendant-Appellee.

                                Dec. 14, 1995.

Appeal from the United States District Court for the Eastern
District of Louisiana.

Before GARWOOD, WIENER and PARKER, Circuit Judges.

       PER CURIAM:

       Plaintiff-appellant, Mary Dollis ("Dollis"), instituted suit

below    against     the   defendant-appellee,         the     Secretary    of     the

Department of the Treasury ("Secretary"), Robert Rubin, asserting

numerous causes of action under Title VII, 42 U.S.C. § 2000e, et

seq.     The trial court granted the Secretary's motion for summary

judgment as to all of Dollis' claims that were properly before the

court.      Finding no error, we affirm.

                                       FACTS

       At   all   relevant    times    Dollis    was   employed      as    an   Equal

Employment Opportunity ("EEO") Specialist in the southern region of

the U.S. Customs Service.             Her job classification was General

Service ("GS") level 11.          In January, 1991, Dollis' immediate

supervisor left the U.S. Customs Service after unsuccessfully

attempting     to   promote   Dollis    in     December      1989,   and   again    in


                                         1
January, 1991.   For the remainder of 1991, Dollis functioned as an

EEO Specialist without a day to day supervisor.    During that time

Dollis made several more requests for a promotion.          She was

eventually given a temporary promotion to the GS-12 level for a 120

day period from August to December of 1991.   However, at the end of

this temporary promotion Dollis returned to a GS-11 level.

     Dissatisfied with her GS-11 level, Dollis sought a desk audit1

in February of 1992, but was informed by the U.S. Customs Regional

Commissioner that the audit would have to wait until the new EEO

manager arrived.    Dollis then filed the first of four formal

administrative complaints,2 which form the basis of this lawsuit.

The administrative complaints alleged that Dollis had been the

victim of racial and sexual discrimination and that she had been

retaliated against for entering the EEO complaint process.

     The issues certified in each administrative complaint by the

Treasury's Regional Complaint Center (RCC) were as follows:

     1. Complaint No. 92-2179

     Issue 1: Whether on February 18, 1992, the complainant, a GS-

     1
      In a desk audit, a Personnel Specialist interviews the
employee and his/her supervisor and determines (1) whether the
employee's job description accurately depicts the work performed
by the employee, and (2) whether the job is classified at the
proper GS level.
     2
      Dollis' brief references six administrative complaints, but
the appellee contends that only four of those complaints may be
properly considered on appeal. Because the disputed complaints
were not presented to the magistrate, we are not required to
consider them on appeal. See Volkswagen of America, Inc. v.
Robertson, 713 F.2d 1151, 1166 (5th Cir.1983) (appellate court
generally refuses to consider issues not raised below, unless the
newly raised issue concerns a pure question of law and a refusal
to consider it would result in a miscarriage of justice).

                                 2
       260-11, was harassed by the denial of a desk audit which
       restricted her promotional opportunities and upward mobility,
       because of her sex (female), her race (Black), or in
       retaliation for her involvement in the EEO complaints process,
       as a member of the Regional EEO staff.

       Issue 2: Whether on February 28, 1992, the complainant was
       denied attendance to a training conference, "Partnership for
       the Future", because of her sex (female), her race (Black), or
       in retaliation for her involvement in the EEO complaints
       process, as a member of the Regional EEO staff.

       2. Complaint No. 92-2232

       Issue 1: Whether on April 21, 1992, the complainant was given
       false information regarding the return of a self-nomination
       for an award for the Federal Women's Program, in retaliation
       for filing a previous complaint of discrimination.

       Issue 2: Whether on April 21, 1992, the complainant was given
       false information regarding the APC code numbers to be used
       for allocation of travel funds, in retaliation for filing a
       previous complaint of discrimination.

       3. Complaint No. 92-2246

       Issue 1:    Whether on July 6, 1992, the complainant was
       harassed when she was informed of the requirement that the EEO
       Manager approve each handwritten document prepared by her,
       based on her sex (female), her race (black), or in her
       retaliation for her participation in the EEO complaints
       process.

       4. Complaint No. 92-2246

       Issue 1:    Whether on July 7, 1992, the complainant was
       harassed when a vendor was informed of an incorrect
       procurement procedure taken by her, because of her sex
       (female), her race (Black), or in retaliation for her
       participation in the EEO complaints process.

Each    of   the   RCC's   letters   accepting   Dollis'   administrative

complaints stated:

       If you disagree with the issue of the complaint as set forth
       above you must notify me, in writing, no later than five (5)
       days of receipt of this letter. If you do not respond within
       that time and do not disagree with the matters to be
       investigated, I will proceed with the next step in the
       processing of this complaint.


                                      3
Dollis   never   objected   to   the       issues   as    stated    by    the   RCC.

Consequently, we must assume that the issues were correctly framed.

     An EEO investigator conducted an investigation of all four

administrative complaints from July 27 to July 31, 1992.                         On

September 15, 1992, the RCC issued its proposed dispositions of the

four administrative complaints.        The RCC informed Dollis that her

allegations were not supported by the evidence and, therefore, the

RCC's    proposed   dispositions   were        that      no   discrimination     or

retaliation occurred relative to any of her claims.                      Dollis was

informed of her appeal options.

     Dollis received a desk audit in February of 1993, almost one

year after the time that she initially requested it.                      The desk

audit revealed that the work she was required to perform was

consistent with that of a GS-11 level employee.                    Consequently,

Dollis was not promoted to the GS-12 level.

                            PROCEEDINGS BELOW

     On September 9, 1993, Dollis filed her complaint in district

court alleging numerous Title VII violations.                 The portions of the

district court complaint relevant to this appeal alleged that

Dollis had been unlawfully discriminated against when she was

denied a promotion and unlawfully retaliated against in unspecified

ways.3    The parties then consented to proceed to trial of the

     3
      Dollis' complaint also contained allegations other than
discrimination and retaliation, but her brief did not address
those other issues, all of which were dismissed by the
magistrate. "We liberally construe briefs in determining issues
presented for review; however, issues not raised at all are
waived." Carmon v. Lubrizol Corp., 17 F.3d 791, 794 (5th
Cir.1994). Consequently, we are unable to review the other

                                       4
matter before a magistrate judge pursuant to 28 U.S.C. § 636(c).

     On March 3, 1995, the Secretary moved to dismiss Dollis'

lawsuit asserting two theories.         First, that the court lacked

jurisdiction over those matters in Dollis' lawsuit for which she

sought relief but which she had not previously aired through the

agency's administrative process.       Second, the remaining matters in

the complaint which had been administratively exhausted were either

moot and/or failed to comprise "adverse personnel actions"4, and

therefore failed to state a claim for which the court could provide

a remedy under 42 U.S.C. § 2000e-16.             Dollis filed a lengthy

opposition to the Secretary's motion on March 15, 1995.

     On March 21, 1995, the magistrate heard oral argument and

received evidence during the argument, she then converted the

Secretary's motion to dismiss into a motion for summary judgment.

The magistrate found that none of the allegations contained in

Dollis' administrative complaints constituted "adverse personnel

actions".    The magistrate also found that Dollis' district court

complaint   contained   allegations     that    had   not   been   exhausted

administratively.       The   magistrate       subsequently   granted    the

Secretary's motion for summary judgment as to all of Dollis'

claims.   Dollis timely perfected this appeal.

                                ANALYSIS


allegations contained in Dollis' complaint.
     4
      42 U.S.C. § 2000e-16 provides, in part:

            All personnel actions affecting employees ... shall be
            made free from any discrimination based on race, color,
            religion, sex, or national origin. (emphasis added).

                                   5
         This court reviews grants of summary judgment de novo.

Fireman's Fund Ins. Co. v. Murchison, 937 F.2d 204, 207 (5th

Cir.1991).     For purposes of determining whether the grant of

summary judgment was proper, we view the evidence presented to the

trial court in a light most favorable to the nonmovant.         Hassan v.

Lubbock Indep. Sch. Dist., 55 F.3d 1075, 1078 (5th Cir.1995).          The

magistrate granted the Secretary's motion for summary judgment

based upon two grounds.    The first being that Dollis had failed to

administratively exhaust allegations contained in her district

court complaint, and second, that those issues which Dollis had

administratively exhausted were either moot and/or not cognizable

under Title VII.

                 PREREQUISITES TO A TITLE VII ACTION

         The filing of an administrative complaint is ordinarily a

jurisdictional prerequisite to a Title VII action. Ray v. Freeman,

626 F.2d 439, 442 (5th Cir.1980), cert. denied, 450 U.S. 997, 101
S. Ct. 1701, 68 L. Ed. 2d 198 (1981).       Because of this requirement, we

must examine Dollis' complaint in light of the charges filed in her

administrative     complaint   in   order   to   determine   whether   she

satisfied this jurisdictional prerequisite.        A Title VII cause of

action

     may be based, not only upon the specific complaints made by
     the employee's initial EEOC charge, but also upon any kind of
     discrimination like or related to the charge's allegations,
     limited only by the scope of the EEOC investigation that could
     reasonably be expected to grow out of the initial charges of
     discrimination.

Fine v. GAF Chemical Corp., 995 F.2d 576, 578 (5th Cir.1993)

(quoting Fellows v. Universal Restaurants, Inc. 701 F.2d 447, 451

                                     6
(5th Cir.), cert. denied, 464 U.S. 828, 104 S. Ct. 102, 78 L. Ed. 2d
106 (1983)).

       Following the guidance provided by Fine and Fellows, we agree

with     the   magistrate's       finding     that     Dollis    satisfied       the

jurisdictional prerequisite of filing an administrative complaint

prior to initiating a Title VII lawsuit only as to the following

claims: (1) Dollis was unlawfully denied a desk audit in violation

of Title VII, and (2) Dollis was unlawfully retaliated against for

filing    administrative    complaints,       in     violation   of    Title   VII.

Dollis' other allegations were properly dismissed by the magistrate

for failing to satisfy the jurisdictional prerequisite of filing an

administrative complaint prior to initiating a Title VII lawsuit.

Having determined which issues were properly included in Dollis'

complaint we must next determine whether the magistrate's grant of

summary judgment to the Secretary on these two issues was proper.

We will discuss Dollis' retaliation claims first.

                         RETALIATION AND TITLE VII

       A showing of three elements is required in order to make out

a prima facie case of retaliation:             (1) the plaintiff engaged in

activity protected by Title VII;            (2) an adverse employment action

occurred;      and (3) there was a causal connection between the

participation in the protected activity and the adverse employment

action.     Barrow v. New Orleans S.S. Ass'n, 10 F.3d 292, 298 (5th

Cir.1994) (citing Shirley v. Chrysler First, Inc., 970 F.2d 39, 42

(5th Cir.1992)). There can be no question that Dollis' retaliation

claims satisfy     the    first    element    of     the   analysis,    filing    an


                                       7
administrative complaint is clearly protected activity.                              However,

we   agree    with    the    magistrate's        finding      that      none    of    Dollis'

retaliation complaints involved adverse personnel actions.

        Title    VII    was    designed     to        address    ultimate       employment

decisions, not to address every decision made by employers that

arguably might have some tangential effect upon those ultimate

decisions.      See Page v. Bolger, 645 F.2d 227, 233 (4th Cir.) (en

banc) (noting that Title VII discrimination cases have focused upon

ultimate employment decisions such as hiring, granting leave,

discharging, promoting, and compensating), cert. denied, 454 U.S.
892, 102 S. Ct. 388, 70 L. Ed. 2d 206 (1981).                              None of Dollis'

administrative complaints, discussed supra, rise to the level of

ultimate employment decisions.                  Consequently, the magistrate's

grant of summary judgment as to Dollis' retaliation claims was

correct.

                              DENIAL OF DESK AUDIT

        Dollis' initial complaint alleged that on February 18, 1992,

she was unlawfully denied a desk audit because of her sex and/or

race,   and    that    the    denial   of       the    desk     audit    restricted       her

promotional     opportunities.          The       magistrate         also      granted   the

Secretary's motion for summary judgment on this claim after finding

that the denial of a desk audit is not an actionable "adverse

personnel action" under Title VII.                Like Dollis' other claims, the

denial of a desk audit is not the type of ultimate employment

decision that Title VII was intended to address.                            Therefore, we

affirm the magistrate's grant of summary judgment on this issue as


                                            8
well.

                           CONCLUSION

     Finding that none of the allegations properly before the

magistrate are cognizable under Title VII, we need not address

Dollis' other points of error. Accordingly, the magistrate's grant

of summary judgment to the Secretary is AFFIRMED.




                                9